 

 

\€">
Case 18-11535-LSS Doc 38 Filed 10/17/18 Page 1 of 6

Thursday, October 11, 2018 §ms

Please contact me by mail:

 

Lo|a l\/l. Clark
PO Box 3355

She|by, NC 28150

l was repeatedly harassed by Brown l\/lackie College. l was told that l would graduate on September 9,
2017. Of course, l was not aware that they had filed for Bankruptcy as of the date of the notice l
received from your office.

l have evidence of contacting the Oklaho_;rna`$tate Regent and the Better Business Bureau in regards to
the unprofessional harassment l was subjected to. Brown IVlackie even sent me an email to come by the
office to pick up my graduation tickets only to humiliate me to tell me that l would not be graduating
and threatened to call the police on me.

 

 

 

CaSetl -11 35-LS DocS /Filed 10/718 Pag

' 016
’YC€¢ q“ ».@7 lj©)@?@(?
Etsito\-vt\l M/\Ct<u: Cot.i,i:cr““

Brown Nlackie College - Oklahoma City Line of Credit Account Number1538353063
7101 NORTHWEST EXPRESSWAY SUlTE 800 01/02/201610 02/01/2016
OKLAHON\A ClTY OK 73132

RETURN SERV|CE REQUESTED

Student lD: 1538353063

 

 

 

    

 

 

LOLA CLARK
___ 2312 ELEANOR DR
SHELBY NC.28150 AMOUNT DUE. $756.00
REM'T TO- Brown Mack\e College - Oklahoma Clty 7 Amount Due y " p ~ p
1400 PENN AVENUE
PlTl'SBURGH PA 15222 1903
Amount Enclosed: $
Page 1 of 1
y Summary of Account Activity ~ 4 `:f y Payment lnformatlon d 7 _
Previous Balance $758 00 New Balance $756.00
Payments/Other Credits (-) $0.00 Minimum Monthly Payment $0.00
Purchases/Other Debits (+) $0.00 Past Due Amount (inc/udes interest) $756.00
rees charged (+j so_oo Payment Due $756.00
lnterest Charged (+) $0.00 Payment Due Date Upon Receipt
New Balance $756_00 lNSTRUCTlONS
To review your account information or to pay your bill online
Credit Limif by credit card or electronic check (U. S. Campuses only) go
Avauable credit t°

4 hgps: //mycamgus brownmackie edu/Qortal/server. pt?
Statemem C|osmg Date 02/01/2015 To speak to someone about your statement please contact
Days in Billing Cycle 31 your Campus at (405)621- -8000.

 

 

     

llV|PORTANT NOT|CES AND lVlESSAGES

 

\NTEREs1 cHAaeE cALcuL,/,>..T,\o.i.\l1 _ V__, _

 

 
      

 

Type of Balance " y `; {_ (APR)
Purchases 0.00%

1 d , 2016 T_OTALS YEAR T§ DATE 1 k v

Total FEES charged in 2016 000

Total |NTEREST charged in 2016 0.00

We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report

 

_*_

ase ég,[éL§SB-LSS Doc 38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Financial Aid War Filed 10/17/13 P<'J\Q€ 3 Oi 6 Pag@ 1 Ofl
Student: Lola Clark Program: Buslness Management (AAS)
Print Close
§11/3012015 ~ alz'r/zote
Fund Source Award Year 2015‘| ZQC 20160300 201 GOSQC Total

E§::ra‘ D"e°t Subs'd‘Zed 2015-16 s1,155.00 $1,155.00 $1,154.00 $3,464.00

Bank Fee $12.00 $12.00 $12.00 $36.00

':§;j:ra' D"e°t U"Subs'd'Zed 2015-16 $660.00 $660.00 $659.00 $1,979.00

Bank Fee $7.00 $7.00 $7.00 $21.00

Federal Peu Grant 2015-16 $1,275.00 $1,275.00 $1,275.00 $3,825.00

_ _,W,~ 11 ,_H

Line of Credit 2015-16 $756.00

:§::ra' D're°t Pare"t PLUS 2015-16 $1,023.00 $1,023.00 $1,028.00 $3,084.00

Bank Fee $45.00 $45.00 $45.00 $135.00

Gross Amount $4,182.00 $4,182.00 $4,180.00 $13,300.00

 

 

 

 

 

https://mycampus.brownmackie,edu/portal/Se

rver.pt/gatewey/PTARGS_o,t356945_3650... 2/11/2016

_4_

 

 

 

 

Case 18-11535-LSS Doc 38 Filed 10/17/18 Page 4 of 6

11 151 1011 f 11 11 1 1 1111 , 1 1 151 1

   

December 14, 2015

Lola Clark
2312 ELEANOR DR
SHELBY, NC 28150

Dear Sir or l\/ladam, Student's lD: 1538353063

You were selected for a process called "Verification" by this institution or the U.S. Department '
of Education. We are pleased to inform you that you have now submitted all of the required
documents to complete the verification process and your financial aid awards are being
evaluated to determine if any changes are needed and subsequently will be approved for
disbursement. h

Due to verification, your eligibility based on your Estimated Family Contribution (EFC) has
changed. Your initial financial aid award was based on the Estimated Family Contribution (EFC)
calculated from the original information you reported on your 2015-2016 Free Application for
Federal Student Aid (FAFSA). You will receive an updated Student Aid Report (SAR) to the e-mail
address you listed on the FAFSA. Please review your updated SAR as it will outline the changes
made to your FAFSA, including changes to your Estimated Family Contribution (EFC).

lf there are any changes to your financial aid award that require a new student financial plan,
you will receive a revised plan. Please contact the Office of Student Financial Services if you

have any questions.

Thank you,

Student Financial Services

 

 

 

 

¢BROV§§SWE§j§-l§éli>€&§a Filed 10/17/18 Page 5 016

RETU RN SERVlCE REQUESTED 272

Brown Mackie College - Oklahoma City
7101 Northwest Expressway

Oklahoma City OK 73132
*lmportant Student Loan lnformation Enclosed,

LOLA CLAFlK
2312 ELEANOF{ DR SHELBY NC 28150
SHELBY NC 28150

' Brown Mackie College - Oklahoma City

7101 Northwest Expressway § BROWN MACKIE COLLEGE¢

Ol<lahoma City OK 73132
(405)621-0800

December 22, 2015

 

 

 

 

Student lD: 1538353063 Student Name: Clark, Lola
Student Address: 2312 ELEANOR DFt
SHELBY NC 28150
_ Student Phone:
Current Account Balance: 756.00 Page 1 of 1
Disbursement Date \ Deposit Amount Check # l Ref # Receipt Number
Federal Direct Subsidized Loan (Award Year: 2015-16)
12/21/2015 1,155.00 1516-Direct L FA 1930132 15-355-1521
Federal Direct Unsubsidized Loan (Award Year: 2015-16)
12/21/2015 660.00 1516-Direct L FA 1930134 15-355-1522
Comments:

This is your notification that loan money has been credited to your account on the date of this receipt.
The loan types and amounts are indicated above.

You have the right to cancel all or a portion of the loan(s). lf you wish to cancel all or a portion of the
loan(s) you must notify the Financial Aid Office, lN WRlT|NG, within 30 days of the date of this letter.

The term for which the loan funds will be used is identified on your Award Letter. The loan money is part
of your Award Package and will be used to pay for educational expenses, if not canceled. lf you cancel
the loan, and you owe a balance to the school, a cash payment, up to the amount ot the loan, will be due
immediately.

 

 

 

 

Case 18-11535-LSS Doc 38 Filed 10/17/18 Page 6 of 6

'€/ BROWN MACI<lE CoLLEGE"
OKLAHOMA ClTY

Dear Lola Clark,

Thank you for your application for the EDl\/lC Education Foundation Scholarship. We appreciate very'
much your excellent application and the information you shared. We had a large number of highly
qualified candidates for this scholarship, and the task of selecting our scholarship recipients was a
difficuit cne. Unfortunate!y, your application was not selected to receive the scholarship this time
around.

We do, however, encourage you to continue to apply for future scholarships. Brown l\/lackie College
offers an Education Foundation Scholarship for students approximately once per quarter.

l speak for the Committee when l say that we sincerely appreciate your application, and we wish you all
the best in your continued educational and professional pursuits.

Sincerely,

The Scholarship Committee

7101 NORTHWEST EXPRESSWAY. SUlTE 800, OKL/\HOMA CITY. OK 73132 888.229.3280 www.brownmackie.edu

